Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Winklbauer (WO 2015110393A1).
	Winklbauer discloses hydraulic binder compositions comprising inorganic particles (page 41 lines 15-25) combined with an additive of sulfonated polymeric dispersant and further an additional polymeric dispersant (comb polymer) (page 34 lines 10-20; page 36 lines 1-4).  The comb polymer is taught to be made via radical polymerization of structural units (I) and (II) or via condensation polymerization of monomers which form structures (III) and (IV) and further (V) (page 36 lines 5-page 38 lines 10).
	The list of embodiments of various combinations of the invention are pages 4-22 listing embodiments 1-66 many of which state all preceding embodiments.
	A sulfonated acetone formaldehyde sulfonated polymeric dispersant is exemplified by Winklbauer (denoted AFS).   The AFS anticipated Component B of Claim 1, sulfo group of Claim 9, acetone of Claim 11.
Claim 3 because they have a sulfo group or a phosphono group or a carboxy group regardless of polymerization path.  Claim 2 is anticipated by, for instance, (III) of Winklbauer for the polyether when k=0, U= chemical bond and X = O, W = H, C1-C10 alkyl group or aryl group. (Page 15 lines 5-10). 
	Winklbauer specifically discloses two comb polymer variants that may be combined with sulfonated polymeric dispersant, exemplified by AFS, in practicing the invention.  These two comb polymers are a condensation polymer of structural units (III) and (IV) as discussed above and further disclosed with the structural references of Claims 4-5 including the additional structural unit of Claim 6 (V of Winklbauer) and the ethylenically unsaturated variant of structural units (I) and (II) with the structural features of Claims 7-8. (For the condensation polymer (Embodiment 30) (III) and (IV) see page 15 of WO2015110393 and page 16 for structural unit (V).  For the ethylenically unsaturated polymer (Embodiment 24) (Ia –Id) pages 9-10)).
	The amounts of sulfonated polymeric dispersant (AFS or Component (B) recited) and comb polymer (condensation or free radical polymerization; Component (A) recited) are 70 to 90 
	Therefore, there is an embodiment (specific combination) of sulfonated polymeric dispersant (AFS exemplified) and comb polymer of the condensation of (III), (IV) and (V) and also an embodiment of sulfonated polymeric dispersant (AFS exemplified) and comb polymer of (I) and (II) via the specific structures of (Ia-Id).  These two embodiments render Winklbauer sufficient specific to anticipate, or in the alternative, render obvious a combination of (A) and (B) as recited according to both Claims 4-6 AND Claims 7-8 even though these two polymers are mutually exclusive.  The specifics of the structural callouts in both polymers of Claims 4-6 and Claims 7-8 in how the above disclosure of Winklbauer anticipates or, in the alternative, renders obvious these claims is apparent as they use substantially similar or the same language in the above page 9-10 and page 15 as to that claimed.
	The difference between the embodiments (specific combinations and exemplifications) of Winklbauer and the instant claims is that the exemplified additive compositions of Winklbauer are aqueous colloidal dispersions while the instant claims require a solid.
	Winklbauer specifically teaches the additive compositions may be made into a solid powder by (spray) drying (page 41 lines 25-30 and also page 40 lines 15-22). 
	Therefore, one of ordinary skill in the art can at once envisage the above sulfonated polymeric dispersant (AFS) and comb polymer (either condensation or free radical derived as discussed above) additive of Winklbauer being in the form of a dry, powdered solid because Winklbauer specifically suggests such a form of the additive as discussed above.  This renders Winklbauer sufficiently specific to anticipate the solid form limitation of Claim 1 and the powder of Claim 12.
Claim 1 and the powder of Claim 12.
	The above amounts of AFS and comb polymer anticipate or in the alternative render obvious the ranges of Claim 13.  The process of providing each and creating an aqueous dispersion which is spray dried to make a solid of Claim 14 is anticipated or in the alternative rendered obvious by the above and the process of making the additive of page 40 lines 10-25.  The additive above is to be combined with inorganic materials as taught by Winklbauer on page 40 lines 20-30 which anticipates or in the alternative renders obvious Claim 15.
	Regarding Claim 10, Winklbauer does not specifically teach the molar ratio of the ketone (acetone) to formaldehyde.  The exemplified process on page 42 of making the AFS uses 29 g acetone and 117 g of a 37% strength solution of formaldehyde which is logically suggested to be wt% of formaldehyde in 117 of solution (117 *0.37 = 43.3 g).  The molar amount of acetone is 29 / 58.08 = 0.5 mols of acetone (anticipates or reads over [Symbol font/0x61]) and the molar amount of formaldehyde is 43.3 / 30.31 = 1.43 mols formaldehyde (anticipates or reads over [Symbol font/0x62]).  Therefore, the ratio of [Symbol font/0x61] : [Symbol font/0x62] is 0.5 : 1.43 or 1:2.86.  Therefore, this anticipates or renders obvious the claimed range of Claim 10 or, in the alternative, reasonably suggests to one of ordinary skill in the art the AFS exemplified by Winklbauer must anticipate or render obvious the claimed molar ratio range when a more rigorous calculation is performed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuenzner (WO2017103215A1; US20190010090) teaches dispersant mixtures of polycondensed aromatic groups with polyether side chains and aromatic groups with phosphate ester moieites as dispersants that can used with sulfonated ketone-formaldehyde as an additional dispersants for concrete formulations. (Abstract, GF-1 page 6, GF-IIa, page 8, page 22 lines 10-26).  These appear disclosed as aqueous dispersions via the % solids teaching of ¶[0122]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher M Rodd/Primary Examiner, Art Unit 1766